Citation Nr: 0114403	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  96-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic back 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a compensable rating for tropical sprue.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from June 1948 to 
August 1962, and from November 1962 to October 1972, 
including service in the Republic of Vietnam from August 1967 
to August 1968.  

This appeal arises from a June 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco which found that new and material evidence 
(NME) had not been submitted to reopen claims of service 
connection for a chronic back disability and PTSD.

In April 1995, the RO received a claim from the veteran's 
representative asserting that clear and unmistakable error 
(CUE) had been committed in an October 1981 rating decision 
by the San Francisco RO which denied service connection for 
sinusitis and a low back condition.  The issue of CUE in the 
denial of service connection for sinusitis was addressed in 
the Oakland RO's June 1999 rating decision.  However, the 
question of whether CUE was committed in denying service 
connection for a low back condition was not addressed.  Thus, 
that claim must be referred to the RO for appropriate action.  
As noted below, this claim is also inextricably intertwined 
with the appealed issue of whether new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for a chronic back condition.


FINDINGS OF FACT

1.  At a Travel Board hearing on February 14, 2001, prior to 
promulgation of a decision in this appeal, the veteran, in 
the presence of his representative, requested a withdrawal of 
his appeal on the issues of entitlement to compensable 
ratings for hemorrhoids and tropical sprue.

2.  An unappealed October 1981 RO rating decision denied 
service connection for a chronic back disability; an 
unappealed November 1989 RO rating decision denied service 
connection for PTSD.

3.  Evidence submitted since the October 1981 and November 
1989 rating decisions is non-duplicative and probative of the 
issues of whether the veteran incurred a chronic back 
disability, PTSD, or other acquired psychiatric condition 
during his active service, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, on 
the issues of compensable ratings for hemorrhoids and 
tropical sprue, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2000).

2.  Evidence submitted since the October 1981 RO rating 
decision denying service connection for a chronic back 
disability is new and material, and the veteran's claim of 
service connection for this condition is reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104, 3.156, 20.302 (2000).

3.  Evidence submitted since the November 1989 RO rating 
decision denying service connection for PTSD is new and 
material, and that claim of service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1(q), 3.103, 3.104, 3.156, 20.302 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Compensable Ratings for Hemorrhoids and 
Tropical Sprue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  At his hearing 
before a traveling member of the Board in February 2001, the 
veteran stated that he wished to withdraw his appeal of the 
RO denial of compensable ratings for hemorrhoids and tropical 
sprue.  The transcript of that hearing meets the requirement 
for a writing.  Accordingly, the Board finds that the 
appellant's withdrawal is effective, that it has no 
jurisdiction to review the two issues indicated, and that the 
appeal of those issues must be dismissed without prejudice.

New and Material Evidence to Reopen Service Connection Claims

In April 1993, the veteran submitted a statement to VA, 
indicating that he wished to reopen a claim of service 
connection for a chronic back condition, and wished to know 
the status of a claim he filed in 1989 for service connection 
for PTSD.  In June 1993, the RO responded with a letter 
advising him that service connection both conditions had been 
denied, that those decisions were now final, and that he 
would need to submit new and material evidence before they 
could be reconsidered.  This determination was reiterated in 
an August 1994 rating decision.

A review of the record indicates that the RO denied service 
connection for a chronic back disability in an October 1981 
rating decision, and the veteran was notified of that 
decision by letter in the same month.  A November 1989 rating 
decision denied service connection for PTSD, and a December 
1989 letter from the RO advised him of that action.  The 
veteran has indicated that he did not receive notification of 
the November 1989 rating decision, but the December 1989 
letter was sent to his then-correct address of record (the 
address at which he still resides).  Among other rights, VA 
claimants are entitled to written notice of decisions on 
their claims, at their latest address of record.  See 
38 C.F.R. §§ 3.1(q), 3.103.  However, once VA mails such a 
notice, the law presumes the regularity of the administrative 
process for purposes of effecting delivery "in the absence 
of clear evidence to the contrary."  Ashley v. Derwinski, 2 
Vet. App. 307, 308-309 (1992).  See also Davis v. Brown, 7 
Vet. App. 298, 300 (1994); Morris v. Sullivan, 897 F.2d 553, 
560 (D.C. Cir. 1990) (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926), for the proposition 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties.").  Evidence of non-
receipt by either the veteran or his representative, standing 
alone, will not rebut this presumption.  See Ashley, 307 Vet. 
App. at 309.  Therefore, the Board must conclude that the 
December 1989 notification letter was properly delivered.  

Both the October 1981 and December 1989 notification letters 
contained VA Forms 1-4107 advising the veteran that he had a 
year from the date of notification to appeal the decision, 
and explained other appellate rights.  Neither decision was 
timely appealed, and both became final as outlined in 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302.  Thus, the 
claims may be reopened and reconsidered only if new and 
material evidence has been submitted.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

Reviewing a final decision based on new and material evidence 
has, until recently, been potentially a three step process.  
See Elkins v. West, 12 Vet. App. 209, 213 (1999).  First, the 
Board is obligated to determine whether the evidence 
submitted since the prior decision is new and material 
(discussed below).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence was presented, the claim was reopened 
and the Board was required to consider it based upon all the 
evidence of record, to determine whether it was well-
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Finally, if the claim was well grounded, and if VA's 
duty to assist under 38 U.S.C.A. § 5107(a) had been 
fulfilled, the Board could evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).  
However, recent enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126), effectively eliminated the concept of a well-grounded 
claim and substantially modified the manner in which VA's 
duty to assist claimants is to be discharged.  Accordingly, 
the Board concludes that the requirement to find a claim well 
grounded prior to considering whether the VCAA-modified duty 
to assist has been met no longer exists.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363.  New evidence will be presumed credible at this 
point solely for the purpose of determining whether a claim 
should be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

Service Connection for a Chronic Back Condition

Since the October 1981 rating decision denying service 
connection for a chronic back condition, the new evidence in 
the file includes: (1) the January 1992 findings of a U.S. 
Social Security Administration (SSA) Administrative Law Judge 
that the veteran suffers from severe musculoskeletal 
complaints, which were attributed in that decision, at least 
partially, to injuries sustained during Vietnam service; (2) 
numerous VA and private outpatient reports from October 1979 
through late 1995 documenting complaints and treatment of 
back pain; (3) VA medical examinations conducted in December 
1994 and June 1995 which note impairment of the upper and 
lower back and contain histories provided by the veteran 
regarding injuries sustained in Vietnam; (4) service 
administrative records and a personal calendar, which 
reportedly document treatment for a back injury sustained in 
Vietnam; and (5) the veteran's testimony at a Travel Board 
hearing in Oakland in February 2001.

Applying the above analysis to the evidence submitted since 
the last final rating decision, the Board finds that it is 
both new and material.  Taken individually, none of the 
evidence described above changes the veteran's essential 
claim to have injured his back lifting sandbags in Vietnam in 
1968, and to have suffered from chronic back pain since that 
time.  However, even if it essentially restates facts or 
assertions previously of record, evidence is non-cumulative 
(and therefore "new") if it will "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
See Hodge, 155 F.3d at 1363.  In this case, the personal 
calendar noting hospital visits, prepared apparently 
contemporaneously with the reported back injury, and the 
individual sick slip noting a restriction on field duty at 
about the same time, serve exactly such a function.  In 
addition, the medical evidence submitted since the last final 
rating decision provides a much more complete picture of the 
veteran's overall back condition, including X-ray, bone scan 
and MRI evidence of anatomic changes in the veteran's lower 
back which were not assessed at the time of the November 1980 
VA examination.  No attempt appears to have been made to 
identify potential etiologies for either the lower or upper 
back conditions.  Since it is "so significant that it must 
be considered in order to fairly decide the merits of the 
claim," the new evidence is material to the issue of service 
connection.  38 C.F.R. § 3.156; Hodge, 155 F.3d at 1359, 
1363.  Accordingly, the Board concludes that the veteran's 
claim for entitlement to service connection for a chronic 
back condition must be reopened, and the veteran's claim is 
granted to this extent.  38 U.S.C.A. § 5108.

Service Connection for a Neuropsychiatric Condition, to 
Include PTSD

Since the November 1989 rating decision denying service 
connection for PTSD, the new evidence in the file consists 
essentially of: (1) service administrative records received 
from the National Personnel Record Center (NPRC) in December 
1999; (2) the report of VA medical examination conducted at 
the VA Medical Center (MC) in Palo Alto in July 1999 which 
notes "symptoms of PTSD," while offering an Axis I 
diagnosis of dysthymic disorder; and (3) the veteran's sworn 
testimony before the Board in February 2001, indicating in 
part that he had been diagnosed with and received counseling 
for PTSD at a VA Vet Center in Marina, California, "[r]ight 
outside of Ft. Ord" in 1990, which was subsequently closed.

As noted above, new evidence will be presumed credible for 
the purpose of determining whether a claim should be 
reopened.  Justus, 3 Vet. App. at 513.  Therefore, the 
veteran's claim to have been diagnosed with PTSD in 1990 by a 
VA health care provider must be taken at face value.  The 
records documenting the claimed treatment have never been 
specifically requested.  The VA examiner's July 1999 report 
of symptoms of PTSD, characterizes them as "profound 
feelings of sadness and of grief over the death of 
comrades," a seemingly clear relation to the veteran's 
wartime service.  As the new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim, it is material, and the claim of service 
connection for PTSD must be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Hodge, 155 F.3d at 1359, 1363.


ORDER

The veteran's appeal of the RO denial of compensable ratings 
for hemorrhoids and tropical sprue is dismissed.

New and material evidence having been submitted, the claims 
of service connection for chronic back condition and service 
connection for a neuropsychiatric condition, to include PTSD 
are reopened, and to this extent, the appeal is granted.

REMAND

Having reopened the veteran's claims for service connection 
for a back condition and PTSD, the Board again notes the 
applicability of VCAA, which establishes very specific 
requirements for giving notice to claimants of required 
information and evidence (see Act, Pub. L. No. 106-475, 114 
Stat. 2096, sec. 3(a) (to be codified at 38 U.S.C. § 5103-
5103A)).  After receiving an application for benefits, VA 
must notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
notice must include an indication of which information and 
evidence must be provided by the claimant and which will be 
obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.

In this regard, significant portions of the veteran's service 
medical records, from approximately 1962 through 1972, have 
not been located, and may have been lost or destroyed.  
However, even though at least two requests to NPRC for 
additional medical records have been made since VA's initial 
request in 1980, it is not certain that an additional, more 
focused attempt would be fruitless.  Indeed, as the RO's July 
1998 letter to the veteran indicates, it simply has "not 
received a meaningful reply" from NPRC.  In addition, if the 
records are determined to have been lost or destroyed while 
in government custody, VA's duty to assist is heightened and 
includes an obligation to search alternative forms of records 
which support the veteran's case. Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  There is also a heightened obligation 
to explain findings and to carefully consider the benefit of 
the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

With respect to the claim of service connection for a chronic 
back condition, the Board believes that the veteran did not 
receive adequate specific notice of the evidence which would 
support a claim for service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  See also Savage 
v. Gober, 10 Vet. App. 488, 495-497 (1997).  Once this notice 
is provided, the veteran may be able to identify additional 
supportive evidence, at which point, in accordance with the 
provisions of VCAA, responsibility for obtaining the evidence 
must be established.

Additionally, the VCAA continues and expands VA's duty to 
obtain a medical examination or opinion when such an 
examination is necessary to make a decision on the claim.  
(See Act, sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  
The medical evidence currently of record is insufficient to 
determine whether or not there is any nexus between the 
veteran's current back condition and his active military 
service, or whether his current back symptoms can be said to 
have been continuously symptomatic since his release from 
active duty.  The Board accordingly finds that a re-
examination is necessary.  In connection with this 
examination, the veteran has reported that his initial low 
back injury took place in Vietnam while filling and placing 
sand bags.  Without expressing an opinion as to their 
applicability in this case, the Board notes that the law and 
regulations governing adjudication of VA claims provide that 
if such injury is alleged to have occurred while he was 
engaged in combat with the enemy, and the fact of such combat 
is established, no additional proof of the occurrence of the 
injury is required.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Finally, as noted in the Introduction, the RO has failed to 
adjudicate a claim filed by the veteran in April 1995 
asserting CUE in the October 1981 rating decision which 
denied service connection for a chronic back disability.  In 
Harris v. Derwinski, 1 Vet. App. 180 (1991), the U.S. Court 
of Veterans Appeals (Court) held that two issues are 
"inextricably intertwined" when a decision on one issue 
would have a significant impact on a veteran's claim for a 
second issue.  In order for the Board to reach a final 
decision, both issues, when inextricably linked together, 
must be considered.  Given the Court's holding in Harris, the 
CUE claim raised by the veteran is inextricably intertwined 
with the issue of service connection for a chronic back 
condition, and the CUE issue must therefore be resolved prior 
to appellate consideration of the latter claim.

As to the claim of service connection for PTSD, the August 
1999 supplemental statement of the case (SSOC) and the 
October 2000 Certification of Appeal (VA Form 8) characterize 
the issue "on appeal" as service connection for a chronic 
acquired psychiatric disorder, to include PTSD.  The June 
1999 rating decision, however, simply continues the denial of 
service connection for PTSD "previously considered."  
Significantly, the August 1999 SSOC notes the results of the 
July 1999 psychiatric examination at the Palo Alto VAMC, 
containing a diagnosis of dysthymic disorder.  Where a prior 
claim for service connection has been denied, and a current 
claim contains a different diagnosis (even one producing the 
same symptoms in the same anatomic system), a new decision on 
the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Here, however, there is no indication that any 
genuine new merits decision was done, or that the veteran or 
his representative were informed at any time that a new issue 
was being considered.  Moreover, the veteran was never 
advised of his appeal rights with respect to the denial of 
the "new" claim.  Given these deficiencies, VCAA's very 
specific requirements for giving notice to claimants of 
required information and evidence necessary to substantiate 
the claim were clearly not met (see Act, Pub. L. No. 106-475, 
sec. 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).

Additionally, the Board believes that the Marina VA Vet 
Center 1990 treatment records described by the veteran must 
be obtained (or determined not to exist) before any further 
development or adjudication can be completed.  Once this is 
accomplished, a new VA medical examination is needed to 
determine whether it is at least as likely as not that there 
is an etiological relationship between any psychiatric 
condition which currently exists and the veteran's active 
service.  Given the findings in the July 1999 VA examination 
report of PTSD symptoms within a diagnosis of dysthymic 
disorder, this assessment should broadly evaluate the 
relationship between all aspects of military service and his 
current mental status.

Accordingly, this case is REMANDED for completion of 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

2.  Inasmuch as the issue of CUE in an 
October 1981 rating decision denying 
service connection for a chronic back 
disability is deemed to be "inextricably 
intertwined" with the issue of service 
connection for a chronic back condition, 
the RO should take appropriate 
adjudicative action, and provide the 
veteran and his representative with 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, a statement of the 
case should be provided, as well as an 
opportunity for response.

3.  Thereafter, if the CUE claim is not 
granted, the RO should make another 
attempt to secure the veteran's service 
medical records for the period from 1962 
through 1972.  To ensure a meaningful 
response from NPRC, it may be necessary 
for the RO to personally contact 
supervisory officials at that facility 
and describe the nature of the problem, 
so that a more thorough, individualized 
search may be conducted.

4.  Following the completion of the 
development with respect to his service 
medical records, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature, extent and probable 
etiology of any back disorder(s).  The 
examiner should review the veteran's in-
service medical history (including his 
report of injury while filling or lifting 
sandbags in 1968), and the claims folder 
(or all pertinent medical records, 
service records and reports) must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current back 
disorder(s) are related to the veteran's 
service.  

5.  Simultaneously with or subsequent to 
the orthopedic examination, the RO should 
schedule the veteran for a VA psychiatric 
examination by a board of two 
psychiatrists (not including the July 
1999 examiner) to determine the nature, 
extent and likely etiology of all 
psychiatric disorders found to be 
present.  The examiner should carefully 
review the veteran's in-service medical 
history, and the claims folder (or all 
pertinent medical records, service 
records and reports) must be made 
available to the examiners for review at 
all times relevant to the examination.  
All indicated testing should be 
performed.  The examiner should identify 
all psychiatric conditions present, and 
should indicate whether it is at least as 
likely as not that any are  etiologically 
related to the veteran's active service.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should indicate 
how the DSM-IV criteria to support the 
diagnosis of PTSD have been satisfied, 
and should comment upon the link between 
the current symptomatology and one or 
more in-service stressors. 

6.  If a diagnosis of PTSD related to the 
veteran's active military service is made, 
the RO must evaluate whether any of the 
stressors relied on by the examiner in 
making the diagnosis can be considered to 
have been verified, either by evidence 
already contained in the claims file, or 
by virtue of any statutory presumptions 
(e.g., 38 U.S.C. § 1154(b)).  If not, the 
RO should contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Springfield, 
Virginia 22150, and attempt to verify the 
claimed stressors.  USASCRUR review should 
include a search for any unit history, 
situation or operational reports 
pertaining to any incidents described by 
the veteran.  Any information obtained is 
to be associated with the claims folder. 

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the veteran and his 
representative should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An adequate opportunity should be 
allowed for response.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



